Title: From Thomas Jefferson to Francis Mitchell, 21 November 1802
From: Jefferson, Thomas
To: Mitchell, Francis


          
            Sir
            Washington Nov. 21. 1802.
          
          It is but lately that the return of the Secretary of the Navy has enabled me to answer your application for the place of Midshipman. he has examined and finds there is not a single vacancy at present: but they happen pretty frequently, and your name & that of another are set down for the two first vacancies, of which, when they happen you shall be apprised. Accept my salutations and best wishes.
          
            Th: Jefferson
          
        